UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6563


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE HICKS, a/k/a Bunky,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:98-cr-00259-BEL-9; 1:02-cv-02076-BEL)


Submitted:   July 22, 2010                   Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Hicks, Appellant Pro Se.            Robert Reeves Harding,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clarence Hicks seeks to appeal the district court’s

order     denying          his      Fed.     R.        Civ.     P.     60(b)       motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                   The order is

not    appealable          unless    a     circuit          justice    or    judge      issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,         369      F.3d       363,      369     (4th       Cir.     2004).

A certificate         of      appealability            will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this   standard      by

demonstrating         that       reasonable           jurists     would       find      that    the

district       court’s      assessment        of       the    constitutional           claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed       the     record     and

conclude       that    Hicks        has     not       made      the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3